Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed on 12/18/2020. Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments filed 12/18/2020 with respect to the rejection(s) of claims 1-20 have been fully considered.
Applicant Argument:
Applicant argues that “the analysis in the Office Action uses the same type of information in respect of each. As a result, the process used in Cobb does not involve the three successive types of probe subsets (an initial subset, a specific subset, and a subsequent subset) required by claim 1 being identified/determined based on the types of information and analysis thereof (test results to identify the specific subset; and then metadata to determine a subsequent subset) required by claim 1” (page 5) 


Examiner Response to Argument:

(1) – an initial subset: all components are monitored by probes (step 320 of fig. 3 and Para 0037), wherein the received probe reports (component data logs) include: (i) test results information of each the component such as average response time, errors per interval and invocations per interval, a utilization of resources, execution time, variance in execution times, etc., and (ii) component’s metadata information such as component size, whether a component is a "frontier" component, etc. (para 0027). Cobb teaches that the system may use a combination of one or more the received probe reports above in order to select next subset (Para 0037). So, for example, a particular subset may be determined based on a combination of average response time information (which is test results information) and component size information (which is component’s metadata information)
(2) – a specific subset: As stated in the example above, because of the subset is selected from the combination of the average response time information and the component size information, so from the test results information average response time test results information is used for selection the subset (Para 0037).
(3) – a subsequent subset: because of the subset is selected from the combination of the average response time information and the component size information. So, the system uses the component’s metadata information component size for determining the subset from the selected particular subset, the specific subset, above (step 340 of fig. 3 and Para 0037).
Therefore, in fact Cobb teaches that subsets are selected based on different type of information and the process used in Cobb involves three successive types of probe subsets (an initial subset, a specific subset, and a subsequent subset) required by claim 1 being identified/determined based on the types of information and analysis thereof (test results to identify the specific subset; and then metadata to determine a subsequent subset) required by claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-17 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Carbone et al. Publication No. US 2010/0049559 A1 (Carbone hereinafter) in view of Cobb et al. Publication No. US 2008/0148039 A1 (Cobb hereinafter)  

Regarding claim 1,

Carbone teaches a method of obtaining diagnostic test results in respect of network elements in a network, the test results being obtained from probes in a population of probes, each probe being associated with a network element ([Abstract] a monitoring agent monitors one or more IT components running on one or more end-points), the method comprising:

receiving a first-stage set of probe reports ([para 0016-0017 and Fig. 1] Event monitoring server 103 receives event probe results from one or more monitoring agents 101) comprising, in respect of each of a plurality of probes in an initial subset of the population of probes, a test result and metadata ([para 0016-0017 and Fig. 1] the received results include events generated by end-points and metadata information such as attributes of the end-points), each test result indicating a state of or state in respect of the network element associated with the probe ([para 0021] when the event "CPU Utilization High on Host Server 0003" is generated, the monitoring agent (101) may enrich the event with additional metadata relevant information.  For example, "Host Server 0003" is located in San Jose and that facility has a service and maintenance contract with John Doe Service Co. Accordingly, the original event may become enriched event which provides the following information: "CPU Utilization High on Host Server 0003, Location: San Jose, Service Contract with John Doe Service Co, Contact John Doe, Ext 5555")

Carbone does not explicitly disclose:

identifying, in dependence on test results received in respect of a plurality of probes in the initial subset, a specific subset of one or more probes in the initial subset wherein the test result or results from the one or more probes in the specific subset satisfy a predefined condition.

determining a subsequent subset of a plurality of probes in the population of probes in dependence on the metadata of the at least one probe in the specific subset.

triggering the probes in the subsequent subset to provide a second-stage set of probe reports comprising test results indicating states of or states in respect of network elements associated with probes in the subsequent subset.

Cobb teaches:

identifying, in dependence on test results received in respect of a plurality of probes in the initial subset, a specific subset of one or more probes in the initial subset wherein the test result or results from the one or more probes in the specific subset satisfy a predefined condition (Para 0037-0038 – a subset of the instrumented components of the application is selected based on one or more criterion applied to the log data. For example, the component log may indicate that component "A" has an execution time of T1. A criterion may indicate that a component carries relevant information if its execution time is above a threshold TH1. Thus, step 340 can include determining whether T1 exceeds TH1. If it does, component "A" is included in the subset as a selected component)

determining a subsequent subset of a plurality of probes in the population of probes in dependence on the metadata of the at least one probe in the specific subset (Para 0038 - a combination of separate criteria can be applied for determining the selected subset of the instrumented components, wherein the criterion can include (i) status criterions as utilization of resources by the components, execution time, variance in execution times, how frequently a component is called by other components, how frequently a component calls other components, how many different components call a given component, etc. and (ii) metadata of components as component size, whether a component is a frontier component, etc., and a combination of separate criteria can be applied for determining the selected subset of the instrumented components. So, for example, a subsequent subset may be determined based on metadata criteria component size from a specific subset of components that execution time is above a threshold TH1 when a subset of the components is selected based on a combination of separate criteria execution time and metadata criteria component size)

triggering the probes in the subsequent subset to provide a second-stage set of probe reports comprising test results indicating states of or states in respect of network elements associated with probes in the subsequent subset (Para 0040 - at step 360, the application with active instrumentation provided for only the determined subset of components is run in order to obtain instrumented results of the determined subset of components)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cobb. The motivation for doing so is to select instrumentation points and 


Regarding claim 2, the method of claim 1 above,

Carbone teaches:

wherein the network elements include portions of the network ([para 0014] The one or more IT resources monitored by monitoring agent (101) may be, for example, network components (e.g., routers or switches), servers, storage devices, operating systems, or applications (e.g., databases or web applications))



Regarding claim 3, the method of claim 1 above,

Carbone teaches:

wherein the network elements include devices in the network ([para 0014] The one or more IT resources monitored by monitoring agent (101) may be, for example, network components (e.g., routers or switches), servers, storage devices)



Regarding claim 4, the method of claim 1 above,

Carbone does not explicitly disclose

wherein a specific subset comprises one or more probes of the initial subset the test result from each of which indicates that the state of or state in respect of the network element with which the probe is associated satisfies a predefined condition.

Cobb teaches

wherein a specific subset comprises one or more probes of the initial subset the test result from each of which indicates that the state of or state in respect of the network element with which the probe is associated satisfies a predefined condition (Para 0037-0038 – a subset of the instrumented components of the application is selected based on one or more criterion applied 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cobb. The motivation for doing so is to select instrumentation points and optimizing an interaction model which characterizes interactions with an application (Cobb, Para 0004).


Regarding claim 5, the method of claim 1 above,

Carbone does not explicitly disclose

wherein a specific subset comprises a plurality of probes of the initial subset.

Cobb teaches

wherein a specific subset comprises a plurality of probes of the initial subset (Para 0037-0038 and Fig. 3 – a subset of the instrumented components is selected at step 340 based on one or more criterion applied to the log data, wherein the subset of components is determined from the initial instrumented components of step 320)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cobb. The motivation for doing so is to select instrumentation points and optimizing an interaction model which characterizes interactions with an application (Cobb, Para 0004).


Regarding claim 6, the method of claim 5 above,

Carbone does not explicitly disclose

wherein the predefined condition is that the test results indicate a level of similarity between states of the network elements with which the plurality of probes are associated.

Cobb teaches

wherein the predefined condition is that the test results indicate a level of similarity between states of the network elements with which the plurality of probes are associated (Para 0037 – the subset of components includes components which are determined based on the one or more criterion. That is, the one or more criterion is used to provide a filter to identify a subset of the components which may have the same special importance and therefore should be instrumented)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cobb. The motivation for doing so is to select instrumentation points and optimizing an interaction model which characterizes interactions with an application (Cobb, Para 0004).


Regarding claim 7, the method of claim 1 above,

Carbone does not explicitly disclose

wherein the predefined condition is a condition indicative of a predetermined state or performance level in respect of a network element.

Cobb teaches

wherein the predefined condition is a condition indicative of a predetermined state or performance level in respect of a network element (Para 0037-0038 – a subset of the instrumented components of the application is selected based on one or more criterion applied to the log data. For example, the component log may indicate that component "A" has an execution time of T1. A criterion may indicate that a component carries relevant information if its execution time is above a threshold TH1. Thus, step 340 can include determining whether T1 exceeds TH1. If it does, component "A" is included in the subset as a selected component)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include 


Regarding claim 8, the method of claim 1 above,

Carbone teaches:

wherein the metadata received in respect of each probe in the initial subset comprises metadata in respect of each of a plurality of metadata characteristics ([para 0015] the attribute (107) can be any information related to the service and may encompass, for example, customer information, geographical location, and department information)



Regarding claim 9, the method of claim 8 above,

Carbone does not explicitly disclose

wherein determining a subsequent subset of the population of probes comprises determining the subsequent subset in dependence on one or more of the plurality of metadata characteristics received in respect of the at least one probe in the specific subset.

Cobb teaches

wherein determining a subsequent subset of the population of probes comprises determining the subsequent subset in dependence on one or more of the plurality of metadata characteristics received in respect of the at least one probe in the specific subset (Para 0038 – a subsequent subset may be determined based on metadata criteria component size from a specific subset of components that execution time is above a threshold TH1 when a subset of the components is selected based on a combination of separate criteria execution time and metadata criteria component size)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cobb. The motivation for doing so is to select instrumentation points and 


Regarding claim 10, the method of claim 1 above,

Carbone teaches:
wherein the metadata received in respect of the probes in the initial subset comprises metadata in respect of one or more metadata characteristics selected from the following: one or more characteristics associated with one or more communications connections; one or more characteristics associated with one or more probes; one or more characteristics associated with one or more communications devices; one or more characteristics associated with a network topology location of one or more probes and/or of one or more communications devices; one or more characteristics associated with one or more communications services, one or more characteristics associated with one or more customers or customer accounts ([para 0015] the attribute (107) can be any information related to the service and may encompass, for example, customer information, geographical location, and department information)



Regarding claim 11, the method of claim 1 above,

Carbone teaches:

wherein the test results received from the probes in the initial subset and/or from the one or more probes in the specific subset comprise data in respect of one or more test characteristics selected from the following: one or more characteristics associated with communication speed; one or more characteristics associated with communication delay and/or delay variation; one or more characteristics associated with communication volume; one or more characteristics associated with reliability; one or more characteristics associated with data loss; one or more characteristics associated with a communications path used; one or more characteristics associated with communications quality; one or more characteristics associated with security; one or more characteristics associated with service usage ([para 0021] the event "CPU Utilization High on Host Server 0003" is generated as a result of the probe)



Regarding claim 12, the method of claim 1 above,

Carbone does not explicitly disclose

wherein the test results received from the probes in the initial subset and/or from the one or more probes in the specific subset are indicative of states of or states in respect of corresponding network elements.

Cobb teaches

wherein the test results received from the probes in the initial subset and/or from the one or more probes in the specific subset are indicative of states of or states in respect of corresponding network elements (Para 0037-0038 – a subset of the instrumented components of the application is selected based on one or more criterion applied to the log data. For example, the component log may indicate that component "A" has an execution time of T1. A criterion may indicate that a component carries relevant information if its execution time is above a threshold TH1. Thus, step 340 can include determining whether T1 exceeds TH1. If it does, component "A" is included in the subset as a selected component)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cobb. The motivation for doing so is to select instrumentation points and optimizing an interaction model which characterizes interactions with an application (Cobb, Para 0004).


Regarding claim 13, the method of claim 1 above,

Carbone does not explicitly disclose

wherein the subsequent subset of the population of probes comprises probes which have the same or similar metadata as the one or more probes in the specific subset.

Cobb teaches

wherein the subsequent subset of the population of probes comprises probes which have the same or similar metadata as the one or more probes in the specific subset (Para 0037-0038 – the subset of components includes 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cobb. The motivation for doing so is to select instrumentation points and optimizing an interaction model which characterizes interactions with an application (Cobb, Para 0004).


Regarding claim 14, the method of claim 1 above,

Carbone does not explicitly disclose

wherein the subsequent subset of the population of probes comprises one or more probes which have the same or similar metadata as the one or more probes in the specific subset, and one or more probes which have the different metadata to the one or more probes in the specific subset.

Cobb teaches

wherein the subsequent subset of the population of probes comprises one or more probes which have the same or similar metadata as the one or more probes in the specific subset, and one or more probes which have the different metadata to the one or more probes in the specific subset (Para 0045 – a subset of the components is selected based on one or more iteration and; Para 0037-0038 - a subset of the components is selected based on one or more criterion, wherein the criterions may include metadata of components as component size, whether a component is a frontier component, etc. So, the subset components may include components that have the same metadata and/or components may include components that have different metadata)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cobb. The motivation for doing so is to select instrumentation points and optimizing an interaction model which characterizes interactions with an application (Cobb, Para 0004).

Regarding claim 15, 

Carbone teaches a probe controller to obtain diagnostic test results in respect of network elements in a network, the test results being obtained from probes in a population of probes, each probe being associated with a network element ([Abstract] a monitoring agent monitors one or more IT components running on one or more end-points), the probe controller comprising:

an interface communicatively coupled to the probes and being adapted to receive a first- stage set of probe reports ([para 0016-0017 and Fig. 1] Event monitoring server 103 receives event probe results from one or more monitoring agents 101) comprising, in respect of each of a plurality of probes in an initial subset of the population of probes, a test result and metadata ([para 0016-0017 and Fig. 1] the received results include events generated by end-points and metadata information such as attributes of the end-points), each test result indicating a state of or state in respect of the network element associated with the probe ([para 0021] when the event "CPU Utilization High on Host Server 0003" is generated, the monitoring agent (101) may enrich the event with additional metadata relevant information.  For example, "Host Server 0003" is located in San Jose and that facility has a service and maintenance contract with John Doe Service Co. Accordingly, the original event may become enriched event which provides the following information: "CPU Utilization High on Host Server 0003, Location: San Jose, Service Contract with John Doe Service Co, Contact John Doe, Ext 5555")

Carbone does not explicitly disclose:

processor adapted to identify, in dependence on test results received in respect of a plurality of probes in the initial subset, a specific subset of one or more probes in the initial subset wherein the test result or results from the one or more probes in the specific subset satisfy a predefined condition, and to determine a subsequent subset of a plurality of probes in the population of probes in dependence on the metadata of the at least one probe in the specific subset.

wherein the interface is further adapted to communicate with the probes in the subsequent subset of probes to trigger the probes in the subsequent subset to provide a second-stage set of probe reports 

Cobb teaches:

processor adapted to identify, in dependence on test results received in respect of a plurality of probes in the initial subset, a specific subset of one or more probes in the initial subset wherein the test result or results from the one or more probes in the specific subset satisfy a predefined condition (Para 0037-0038 – a subset of the instrumented components of the application is selected based on one or more criterion applied to the log data. For example, the component log may indicate that component "A" has an execution time of T1. A criterion may indicate that a component carries relevant information if its execution time is above a threshold TH1. Thus, step 340 can include determining whether T1 exceeds TH1. If it does, component "A" is included in the subset as a selected component) and to determine a subsequent subset of a plurality of probes in the population of probes in dependence on the metadata of the at least one probe in the specific subset (Para 0038 - a combination of separate criteria can be applied for determining the selected subset of the instrumented components, wherein the criterion can include (i) status criterions as utilization of resources by the components, execution time, variance in execution times, how frequently a component is called by other components, how frequently a component calls other components, how many different components call a given component, etc. and (ii) metadata of components as component size, whether a component is a frontier component, etc. and a combination of separate criteria can be applied for determining the selected subset of the instrumented components. So, for example, a subsequent subset may be determined based on metadata criteria component size from a specific subset of components that execution time is above a threshold TH1 when a subset of the components is selected based on a combination of separate criteria execution time and metadata criteria component size)

wherein the interface is further adapted to communicate with the probes in the subsequent subset of probes to trigger the probes in the subsequent subset to provide a second-stage set of probe reports (Para 0040 - at step 360, the application with active instrumentation provided for only the determined subset of components is run in order to obtain instrumented results of the determined subset of components)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cobb. The motivation for doing so is to select instrumentation points and optimizing an interaction model which characterizes interactions with an application (Cobb, Para 0004).


Claim 16:



Regarding claim 17, the method of claim 1 above,

Carbone does not explicitly disclose

wherein the specific subset of the one or more probes is a partial subset of the initial subset, the test result from each of the one or more probes in the specific subset indicates that the state of or state in respect of the network element with which the probe is associated satisfies a condition.

Cobb teaches

wherein the specific subset of the one or more probes is a partial subset of the initial subset, the test result from each of the one or more probes in the specific subset indicates that the state of or state in respect of the network element with which the probe is associated satisfies a condition (Para 0037-0038 – a subset of the instrumented components of the application is selected based on one or more criterion applied to the log data. For example, the component log may indicate that component "A" has an execution time of T1. A criterion may indicate that a component carries relevant information if its execution time is above a threshold TH1. Thus, step 340 can include determining whether T1 exceeds TH1. If it does, component "A" is included in the subset as a selected component)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cobb. The motivation for doing so is to select instrumentation points and optimizing an interaction model which characterizes interactions with an application (Cobb, Para 0004).

Claim 19:
	Claim 19 is analyzed and interpreted as a probe controller of claim 17.

Claims 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Carbone in view of Cobb, and further in view of Cadieux et al. Patent No. US 7,165,192 B1 (Cadieux hereinafter)

Regarding claim 18, the method of claim 17 above,

Carbone does not explicitly disclose

wherein at least one of the probes included in the subsequent subset is not included in the initial subset and not included in the specific subset.

Cadieux teaches

wherein at least one of the probes included in the subsequent subset is not included in the initial subset and not included in the specific subset (Col. 8 lines 54-58 - based on metadata of the suspect node, the probe agent 16 may identity the neighbor nodes of the suspect node, so a list of a subsequent subset of a plurality of probes, including the suspect node and its neighbor nodes, is determined; and Col. 6 lines 25-27 and Fig. 2 - for example, based on metadata of the suspect node, the probe agent 16 may identity a list of a subsequent subset of a plurality of probes, including the suspect node 10E and its neighbor nodes 10B, 10D, 10E and 10I, wherein the neighbor nodes 10B, 10D, 10E and 10I are not included in the initial probes)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carbone to include the teachings of Cadieux. The motivation for doing so is to facilitate fault isolation of nodes in networks.

Claim 20:
	Claim 20 is analyzed and interpreted as a probe controller of claim 18.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445